[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Application of Heckman, Slip Opinion No. 2021-Ohio-2474.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2021-OHIO-2474
                         IN RE APPLICATION OF HECKMAN.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as In re Application of Heckman, Slip Opinion No.
                                    2021-Ohio-2474.]
Attorneys—Character and fitness—Applications to register as candidate for
        admission to practice of law—Past criminal conduct—Lack of candor—
        Application disapproved and applicant permitted to reapply for admission
        at a later date, on conditions.
       (No. 2021-0256—Submitted May 12, 2021—Decided July 22, 2021.)
   ON REPORT by the Board of Commissioners on Character and Fitness of the
                                Supreme Court, No. 776.
                              _______________________
        Per Curiam.
        {¶ 1} Applicant, William Michael Heckman, of Montague, Michigan, is a
2015 graduate of the Western Michigan University Cooley Law School. He applied
to register as a candidate for admission to the practice of law in Ohio in July 2019.
                             SUPREME COURT OF OHIO




Although he applied to take the September/October 2020 bar exam, he withdrew
that application but proceeded with the character-and-fitness review process.
       {¶ 2} Two members of the Toledo Bar Association’s admissions committee
interviewed Heckman in January 2020 and recommended that his application be
denied. The bar association’s seven-member review committee then conducted a
second interview of Heckman. Citing its concerns regarding Heckman’s emotional
instability, alcohol usage, and lack of candor regarding his unsuccessful
applications for admission to the Michigan and Indiana bars, the admissions
committee recommended that Heckman’s application be disapproved. Heckman
appealed that recommendation to the Board of Commissioners on Character and
Fitness. See Gov.Bar R. I(14).
       {¶ 3} A three-member panel of the board conducted a hearing on January
22, 2021.    After considering Heckman’s testimony and exhibits, the panel
concluded that he had failed to present clear and convincing evidence that he
currently possesses the requisite character, fitness, and moral qualifications to
practice law in Ohio. The panel recommended that (1) his application be denied,
(2) he be permitted to reapply no earlier than January 15, 2023, and (3) he be
required to submit to an evaluation by the Ohio Lawyers Assistance Program
(“OLAP”) and successfully complete any treatment program recommended by
OLAP before reapplying for admission to the Ohio bar. The board adopted the
panel’s report and recommendation.
                                       Facts
                             Alcohol-Related Offenses
       {¶ 4} In 1990, Heckman was arrested in Arizona for driving while under the
influence of alcohol. The following year, he was convicted in Florida for public
consumption of alcohol. Several years later, he was charged in Michigan with
driving while having a suspended driver’s license, although the reason for the
license suspension is not clear from the record.




                                         2
                                January Term, 2021




       {¶ 5} In 2014, Heckman was charged in Arizona with felony aggravated
assault and misdemeanor disorderly conduct/domestic violence for striking his
teenaged son during a social gathering at his sister’s home. The police report stated
that Heckman had been drinking alcohol before the incident and had to be restrained
by his relatives. He pleaded guilty to disorderly conduct/domestic violence, for
which the court imposed a 60-day jail sentence (which, according to Heckman, was
suspended) and 30 months of probation. He was released from probation after
approximately 21 months. Heckman was also charged in Michigan with assault in
2016 for allegedly striking a phone out of the hand of his other teenaged son. No
finding of guilt was entered regarding that charge because Heckman successfully
completed probation and 26 weeks of classes concerning domestic violence.
       {¶ 6} In addition to those criminal matters, Heckman’s ex-wife, who is a
Michigan attorney, obtained four civil protection orders against Heckman
following their 2007 divorce. One of those orders required Heckman to refrain
from consuming alcohol when his children were in his care.
       {¶ 7} At the panel hearing, Heckman argued that two of his prior
convictions relating to his alcohol use—including his conviction for driving while
under the influence of alcohol—should not be held against him because they
occurred nearly 30 years ago. He testified that the conduct giving rise to his 2014
conviction for disorderly conduct/domestic violence and his 2016 assault charge
involved mistakes that he had made in the heat of the moment while attempting to
discipline his sons, and during his interview with the bar association’s seven-
member review committee, he suggested that the 2016 assault charge had been
motivated by his ex-wife’s animosity toward him. Heckman stated in a letter to the
board that he had successfully completed his domestic-violence-prevention classes
and had not had an incident involving his children since 2016.
       {¶ 8} Heckman’s sons submitted affidavits in support of his application,
attesting that they enjoy a loving relationship with him. One of Heckman’s sons




                                         3
                             SUPREME COURT OF OHIO




averred that Heckman is making progress in dealing with the difficulties in his life
and has taken steps toward accepting responsibility for his actions. Heckman’s
other son expressed his belief that Heckman understands the nature of his past
conduct and has learned from it. After the panel hearing, a friend of Heckman’s
who is a Michigan attorney submitted an affidavit expressing his opinion that
Heckman has learned from his past mistakes and possesses the character and fitness
necessary to practice law.
       {¶ 9} Although Heckman has generally denied that he has any problem with
alcohol, the board noted that in 2015, Heckman obtained an evaluation from the
Michigan Lawyers and Judges Assistance Program (“LJAP”) in conjunction with
his efforts to gain admission to the Michigan bar and to secure his release from
probation in Arizona. The LJAP evaluator rejected Heckman’s denials regarding
his problem with alcohol, noting that he had twice been arrested for alcohol-related
offenses in the early 1990s and that he had been drinking alcohol immediately
before he was arrested for striking his son in November 2014. Based upon her
clinical review and the information provided to her, the evaluator diagnosed
Heckman with a moderate alcohol-use disorder.           She recommended that he
complete a structured substance-abuse program, a program for domestic-violence
offenders, and a psychological evaluation to assess for the presence of a personality
disorder.
       {¶ 10} The board acknowledged that Heckman has made strides in
understanding some of the factors that contributed to his past behavior and has
worked to maintain a loving relationship with his children.          Heckman also
submitted a favorable report from a counselor whom he had seen about 15 times in
the previous five years, and a report following a March 2020 substance-abuse-
disorder assessment stating that he did not meet the criteria for a diagnosis under
the DSM-5 (Diagnosis and Statistical Manual of Mental Disorders (5th Ed.2013))
and that no treatment was recommended. However, Heckman did not persuade the




                                         4
                                    January Term, 2021




board that he had meaningfully addressed the negative role of alcohol in his life,
because he presented no evidence that he had entered into a monitoring program or
had otherwise followed the recommendations made by the LJAP evaluator and he
continued to deny that his alcohol use was a problem.
                                           Candor
        {¶ 11} In addition to its concerns about Heckman’s alcohol use, the board
found that the record is replete with instances in which he was less than candid
about his criminal offenses.          For example, Heckman failed to disclose his
November 2014 arrest to his law school until July 2015—approximately six months
after he graduated. In a written response to that disclosure, the law school informed
him that “[b]ecause you would have been placed on administrative probation for a
felony arrest, and because this is a late disclosure, your status has been changed to
administrative probation retroactive to November 14, 2014.” Notwithstanding that
notification, Heckman denied on his Ohio registration application that he had ever
been subjected to discipline by any law school. And as the board noted, although
Heckman had disclosed in his registration application that he failed the Michigan
bar exam, he waited until his interview with the bar association’s seven-member
review committee to divulge that Michigan had refused to allow him to retake the
exam on character-and-fitness grounds. Heckman could not recall during the
hearing whether he had ever received written confirmation of that ruling but he
testified that it had been orally conveyed to him.1
        {¶ 12} Heckman testified that his omissions, including his failure to timely
report his arrest in Arizona to his law school, were not intentional and that he simply
forgot to disclose the information. But the board did not find his testimony


1. The record in this case does not contain any evidence that Heckman’s Michigan bar application
was denied on character-and-fitness grounds. The Michigan LJAP report states that the State Bar
of Michigan Committee on Character and Fitness had expressed concerns regarding the numerous
personal protection orders obtained by Heckman’s ex-wife, his November 2014 arrest for striking
his son, and his failure to disclose and update information pertaining to his legal history.




                                               5
                             SUPREME COURT OF OHIO




persuasive and found that he did nothing to satisfy its lingering concerns regarding
his lack of candor. Moreover, the record shows that in September 2018, Indiana
denied Heckman’s application for admission to its bar on character-and-fitness
grounds and will allow him to reapply for its July 2023 bar exam.
                                    Disposition
       {¶ 13} An applicant for admission to the Ohio bar bears the burden of
proving “by clear and convincing evidence that the applicant possesses the requisite
character, fitness, and moral qualifications for admission to the practice of law.”
Gov.Bar R. I(13)(D)(1). An applicant may be approved for admission if the
applicant satisfies the essential eligibility requirements for the practice of law as
defined by the board and demonstrates that “the applicant’s record of conduct
justifies the trust of clients, adversaries, courts, and others.”        Gov.Bar R.
I(13)(D)(3).
       {¶ 14} “A record manifesting a significant deficiency in the honesty,
trustworthiness, diligence, or reliability of an applicant may constitute a basis for
disapproval.”   Id.   In determining whether the record demonstrates such a
deficiency, we consider a number of factors identified in Gov.Bar R. I(13)(D)(3),
including the following factors that are present here: evidence of (1) the applicant’s
untreated chemical dependency, (2) the applicant’s violations of his or her law
school’s honor code, (3) the applicant’s failure to provide complete and accurate
information concerning the applicant’s past, (4) the applicant’s false statements
(including omissions), (5) the applicant’s acts involving dishonesty, fraud, deceit,
or misrepresentation, and (6) the denial of the applicant’s admission to the bar in
another jurisdiction on character-and-fitness grounds.            See Gov.Bar R.
I(13)(D)(3)(b), (d), (g), (h), (i), and (n). We also consider the age of the applicant
at the time of the conduct, the recency of the conduct, the reliability of the
information concerning the conduct, the seriousness of the conduct, the cumulative
effect of the conduct, evidence of the applicant’s rehabilitation, the candor of the




                                          6
                                January Term, 2021




applicant in the admissions process, and the materiality of any omissions or
misrepresentations by the applicant. See Gov.Bar R. I(13)(D)(4)(a), (b), (c), (d),
(f), (g), (i), and (j).
         {¶ 15} “Evidence of false statements, including material omissions, and
lack of candor in the admissions process reflect poorly on an applicant’s present
character, fitness, and moral qualifications.” In re Application of Panepinto, 84
Ohio St.3d 397, 399, 704 N.E.2d 564 (1999); In re Application of Cvammen, 102
Ohio St.3d 13, 2004-Ohio-1584, 806 N.E.2d 498, ¶ 22. “Even one incomplete
answer can lead to the disapproval of an admission application if the applicant does
not fully and honestly explain when the opportunity arises.” In re Application of
Bagne, 102 Ohio St.3d 182, 2004-Ohio-2070, 808 N.E.2d 372, ¶ 23. Here, in
addition to Heckman’s material omissions during the character-and-fitness review
process, there are lingering concerns that he has an untreated alcohol-use disorder.
Upon consideration of the record and the applicable rules, we agree with the board
that Heckman has failed to carry his burden of proving by clear and convincing
evidence that he currently possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law in Ohio.
         {¶ 16} Accordingly, we adopt the board’s report and disapprove Heckman’s
pending registration application.    Heckman shall be permitted to reapply for
admission to the Ohio bar no earlier than January 15, 2023, and before then shall
be required to submit proof that he has obtained an OLAP evaluation and
successfully completed any treatment program recommended as a result of that
evaluation.
                                                               Judgment accordingly.
         O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                               _________________
         William Michael Heckman, pro se.




                                         7
                   SUPREME COURT OF OHIO




Joseph P. Dawson, for the Toledo Bar Association.
                      _________________




                               8